Citation Nr: 1632557	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of the human papillomavirus (HPV).

4.  Entitlement to service connection for migraines, to include as secondary to service-connected bipolar disorder (claimed as dysthymic disorder and previously rated as posttraumatic stress disorder).

5.  Entitlement to a rating in excess of 30 percent for bipolar disorder (claimed as dysthymic disorder and previously rated as posttraumatic stress disorder).

6.  Entitlement to a temporary total disability rating for hospitalization in excess of 21 days for a service-connected condition.


REPRESENTATION

Veteran represented by:	James P. Coletta, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri and Pittsburgh, Pennsylvania, respectively.  Jurisdiction of this matter resides with the Pittsburgh RO.

In August 2015, the Veteran, sitting at the RO, testified at a hearing before the Board.  A transcript of the hearing is of record.

The issues of entitlement to service connection for migraines, to include as secondary to service-connected bipolar disorder and entitlement to a rating in excess of 30 percent for bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Tinnitus did not manifest during military service or until years thereafter, and is not otherwise attributable to the Veteran's military service.

2.  Bilateral hearing loss currently shown is of insufficient severity to constitute a disability for which service connection can be granted under applicable VA regulation.

3.  HPV alone does not constitute a disability for which VA compensation benefits may be awarded.  There is no evidence or allegation of any current underlying disability or chronic residuals etiologically related to HPV.

4.  The Veteran's inpatient treatment from August 2006 to August 2007 at White City VA Medical Center (VAMC) was not in connection with a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for HPV are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for a temporary total rating for hospitalization in excess of 21 days for service-connected disability are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.29 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in September 2008 and November 2012.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the appellant.

II.  Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.; 38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Tinnitus 

The Veteran contends that she currently has tinnitus due to exposure to acoustic trauma while on active duty that has continued ever since.  She indicated that tinnitus became most noticeable about four to five months after separation from service.  Her service awards and decorations include an Air Force Achievement Medal, Air Force Longevity Service Award, Air Force Training Ribbon, Air Force Outstanding Unit Award, and an Air Force Good Conduct Medal.  The Veteran testified at her August 2015 Board hearing that she spent half of her time with main gate patrolling and the other half on the flight line guarding priority resources.  She further testified that she was not provided any hearing protection and was not allowed to wear anything like earplugs or headphones.  See August 2015 Board Hearing Transcript, p. 4.  She stated that it was because she had to remain vigilant of people in the area.  Id.

The earliest evidence of tinnitus is the Veteran's report of such by way of her September 2011 claim, over a decade after separation from service.  During the development of the Veteran's claim, she was afforded a VA examination in November 2012, at which time she indicated that that she had suffered from tinnitus since service.  The VA examiner noted that "service medical records are silent for reports or complaints of tinnitus.  The Veteran's military occupational specialty (MOS) concedes noise exposure.  Records do not show evidence of noise injury given consistency of audiometric thresholds measured at enlistment on January 31, 1994, with the current measured thresholds.  Thresholds show no variability greater than normal test deviation.  She does not have a current hearing loss.  Hearing Conservation Examination dated January 8, 1998 shows exposure to noise with use of hearing protection; ringing in the ears is denied on this document.  There are no outside documents verifying reports of tinnitus.  The current claim holds the only documentation of the condition."  Thus, the examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.

The Board acknowledges the Veteran's statement that she worked on the flight line in service and that inadequate ear protection was provided.  The Board finds that the Veteran's statements as to tinnitus and ear protection, when made for compensation purposes, are less credible than those made earlier.  As noted above, the Veteran's January 8, 1998 Hearing Conservation Examination showed that she wore hearing protection, specifically triple flange plugs and requested new ear plugs.  A December 1995 Hearing Conservation Examination also reflects the same notations.   These are unlike her testimony provided during the August 2015 Board hearing during which she stated she was not afforded any hearing protection.  She also clearly denied ringing in her ears and having any difficulty hearing during the January 1998 and December 1995 Hearing Conservation Examination.

The Veteran may sincerely believe that she has a disability due to service.  She is competent to relate ringing or buzzing in the ears.  Ringing or buzzing in the ears may be related to numerous conditions, such as age-related hearing loss, acoustic trauma, a build-up of earwax, medicines, blood flow, nerve problems, and/or infections.  Moreover, it may be chronic or intermittent.  The Veteran has not been shown to be competent to report the reason for her claimed tinnitus, which the Board finds did not begin in service.  Based on the foregoing, the Board finds that the Veteran's opinion with regard to etiology of tinnitus does not constitute competent medical evidence and lack probative value.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In the absence of a competent clinical opinion, service connection may be warranted in situations where there is credible competent evidence of continuity of symptomatology since service.  The Board finds that the any statement as to tinnitus in service or within one year of separation is less than credible given the evidence noted above.  The Board finds that the statements made closer in time to the Veteran's service, and which were not made for compensation purposes, are more credible than those made later.  Based on the foregoing, the Board finds that service connection for tinnitus is not warranted.

Bilateral Hearing Loss

The Veteran separated from service in March 1999.  She filed a claim for service connection for bilateral hearing loss disability in September 2011.  An essential element of a claim for service connection is competent credible evidence of a current disability.  A November 2012 VA examination revealed that the Veteran had speech recognition scores of 100 percent, and pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
5
LEFT
15
5
10
5
5

The Veteran does not have a hearing loss disability for VA purposes because she does not have an auditory threshold of 40 decibels or greater in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz, or thresholds of 26 decibels or greater for at least three of the above frequencies, or speech recognition scores using the Maryland CNC Test which are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is competent to attest to factual matters of which she has first-hand knowledge (e.g., experiencing difficulty hearing).  To this extent, the Board finds that the Veteran is competent to report that she has current hearing loss; however, the Board finds that the objective audiometric testing is more probative than the Veteran's lay statements as to her hearing acuity.  In the present case, the clinical evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  Service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

HPV

The Veteran seeks service connection for HPV.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  If the preponderance of the evidence is against the claim, the claim must be denied.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The service medical records show that in August 1997, the Veteran sought treatment for follow-up on HPV. The assessment was that the Veteran's HPV was resolving.

The Veteran underwent a VA examination in October 2008.  The examiner interviewed the Veteran, reviewed the claims file and noted the history of in-service HPV.  The examiner also reviewed pap smears post-service.  A July 2003 pap smear showed aplasia within the spectrum of reactive change and was not noted as dysplastic in nature.  Follow-up pap smears every three to six months thereafter were all negative, and the Veteran was reported to have been seen only yearly for examination.  A July 2008 pap smear was found satisfactory for interpretation and negative for intraepithelial lesion or malignancy.  An October 2008 gynecological exam revealed negative HPV per a pap smear and a recent internal and external clinical examination proved to be unremarkable, with no evidence of HPV, lesions, drainage, or discharge.  The Veteran admitted to recent placement of a copper IUD with no symptomatology.  Current gynecological examination revealed no evidence of mass, lesions, drainage, HPV, retroverted uterus.  The Veteran was diagnosed with HPV, resolved.

In this case, the evidence of record does not provide any medical basis for finding that the Veteran is currently diagnosed with any disability of HPV or residuals associated with the in-service HPV.  There is no disputing the in-service treatment records that indicate that she was treated for HPV during service.  But merely establishing treatment for symptoms while in service is not tantamount to granting service connection because there also has to be chronic residual disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268 (1997) (current disability means a disability shown by competent evidence to exist).  The Veteran's HPV during is shown to have resolved and not to have resulted in any current disability.  Thus it is clear that a continuing permanent disability is not present.  Although HPV may be a manifestation of a chronic underlying gynecologic disorder, it does not appear to be disabling itself.  Under applicable regulation, the term disability means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

Pertinent to gynecological disabilities, findings of cervical dysplasia and HPV alone are not service-connectable disabilities, although they may be etiologically related to a later diagnosis of cervical cancer.  60 Fed. Reg. 19,851 (April 21, 1995).  They are, therefore, not appropriate entities for the rating schedule. 

Nothing in the medical evidence shows that the Veteran has exhibited an actual disability manifested by HPV at any time during the current appeal period, and there is no evidence of record to suggest that it causes any impairment of earning capacity.  There are no symptoms, manifestations, or any deficits in bodily functioning associated with this finding.  At the VA examination, the examiner found insufficient clinical evidence to warrant a diagnosis of HPV or any acute or chronic disorder or residuals of HPV.  The Veteran has presented no competent medical evidence to the contrary.  A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Service connection may not be granted for symptoms unaccompanied by a diagnosed disability.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record does not otherwise medically suggest that the Veteran has an underlying disability related to HPV, such as carcinoma or carcinoma of the cervix, for which service connection can be granted.  In the absence of a clear diagnosis, or abnormality which is attributable to some identifiable disease or injury during service, an award of service connection is not warranted.

The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no HPV diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disorder, no valid claim for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim for service connection for HPV, it must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Temporary Total Disability Rating 

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29(b).

The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home.  38 C.F.R. § 4.29(c).

The record reflects that the Veteran was admitted to Greenbriar Treatment Center on July 15, 2011, to the inpatient rehab level of care program.  A July 15, 2011, psychiatric report shows that the Veteran presented to Greenbriar Treatment Center for treatment of cocaine, opioid, benzodiazepine, and alcohol dependence.  The Veteran was discharged on August 9, 2011, after successful completion of the treatment program.  She was later admitted to Mercy Behavioral Health after it was recommended that she continue her treatment elsewhere after her inpatient stay at Greenbrier because they could not treat her dual diagnosis.  She reported she was diagnosed with Bipolar I, PTSD symptoms (past rape in military), bulimia nervosa
(dormant), and had a long history of polysubstance abuse.  The Veteran sought to attend treatment to continue to educate herself about the disease of addiction and stay sober.

The Board acknowledges the Veteran's contentions that she is entitled to a temporary total disability rating while at these facilities as she received treatment for service-connected disability during that time.

To the extent, however, that she received treatment for service-connected disability, such treatment was provided in an inpatient setting because she was already in such setting due to substance abuse treatment.  Had she not already been an inpatient for a non-service-connected disability, there is no indication in the record that outpatient treatment would have been inappropriate to treat any other conditions noted between July 2011 and August 2011.  Furthermore, although she received additional medical treatment while in an inpatient substance abuse treatment program, hospitalization was not required for those conditions, and she did not receive "hospital treatment" for any service-connected disability.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(d); VAOPGPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999) (law and regulations preclude an award of direct service connection for a disability that originated due to substance abuse as such abuse is deemed to constitute willful misconduct on the part of the claimant); see also Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1389-91 (for claims filed after October 31, 1990, prohibiting payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse).

Based on the evidence and analysis above, the Board finds the Veteran did not have a period of hospital treatment in excess of 21 days for a service-connected condition.  Accordingly, the criteria for compensation under 38 C.F.R. § 4.29 are not met, and the claim is denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54-55.



ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for HPV is denied.

Entitlement to a temporary total rating for hospitalization in excess of 21 days for service-connected disability is denied.



REMAND

Migraines

The Veteran seeks entitlement to service connection for migraine headaches.  She has asserted that her migraine headaches had an onset during his period of service, and she has continued to experience headaches since her period of service.  In the alternative, she contends that his migraine headaches are secondary to her service-connected psychiatric disability, to include the medication she uses to treat her psychiatric disability.

Here, the evidence of record establishes that the Veteran suffers from migraine headaches.  See the report of a February 2014 VA examination, as well as VA treatment records.  Although the Veteran has stated that she suffered from migraines or headaches in service, the Veteran's service treatment records do not show any complaints or treatment for headaches during his period of service.  

Post-service, an August 2008 mental health note reflects the Veteran's complaints of daily migraines which she related to stress, but reported never having taken anything for them as over-the-counter (OTC) medications were not helpful.  She was prescribed Topamax for relief and referred to a neurologist to evaluate her migraines for treatment.  A September 2008 neurology consult shows the Veteran's complaints of at least three headaches each week.  She reported that since her military service in the 1990s, she had intermittent throbbing headaches with nausea and photophobia.  She reported that the headaches could be so severe that she could not move her head without significantly exacerbating the pain.  The history and examination were most consistent with non-complex migraine headaches.  Subsequent VA treatment records show diagnosis and treatment for migraine headaches.

During the February 2014 VA examination, the Veteran reported that the onset of her headaches was while she was in the military between 1994 and 1999 and started having headache pain, no head trauma or injury.  She reported that she was seen in the emergency room on Little Rock Air Force Base for headaches not classified as migrainous or tension at the time.  She further reported that she was given Motrin for her headaches.  Since separation, the Veteran stated that she had been diagnosed with migraine headaches and seen at the VA medical center and prescribed medication for pain with no side effects.  Over the past year, her headaches had worsened with no relief from the Topamax.  Although the examiner noted that service treatment records did not show any diagnosis of migraines and no treatment while in service despite the Veteran's claims upon current examination, the examiner did not provide an opinion as it relates to direct service connection.  

Moreover, the Board points out that a September 1999 VA examination shows that the Veteran complained of experiencing migraine headaches and having to miss work the Saturday before because of such.  She was diagnosed with migraine headaches.  The plan was to refer the Veteran to primary care for treatment of her migraine headaches.  The examiner stated that the Veteran's diagnosis of migraine headaches was from her reported history, which he had no record to confirm this or if it was service related.

As the February 2014 VA examiner did not provide an opinion regarding direct service connection and because there appears to be an indication that the Veteran suffered from migraine headaches as early as September 1999, shortly after separation from service, an addendum opinion should be obtained.

Additionally, any outstanding treatment records, specifically any relating to treatment for headaches in the emergency room of Little Rock Air Force Base should be sought.


Psychiatric Disorder

The Veteran contends that she is entitled to a rating in excess of 30 percent for service-connected bipolar disorder (claimed as dysthymic disorder and previously rated as posttraumatic stress disorder).  She further contends that she has PTSD as a result of an in-service rape.  See May 2014 VA-Form 9.

The Veteran was most recently afforded a VA examination to assess the current nature and severity of her service-connected psychiatric disability in March 2014.  She was diagnosed with borderline personality disorder, unspecified substance abuse disorder, in reported remission, and persistent depressive disorder.  Upon examination, review of the Veteran's claims file, and interview of the Veteran, the examiner opined that the Veteran does not suffer from posttraumatic stress disorder or bipolar spectrum diagnoses.  He explained that was "suggestive of the etiological underpinnings supportive of a primary characterological psychopathology, which has its onset in pre-military age and onset.  Unfortunately, the assertions and demonstrated treatment failure for a litany of Axis I diagnoses further demonstrate the primary characterological support.  Without addressing this, this pattern will continue and likely worsen.  She demonstrates the ability to function within the expectations of occupational standards, when she is motivated to do so.  Thus, the primary concern appears to center around characterological concerns.  Also, noting the initial assertion of dysthymic disorder, changing this to bipolar, appears to be the efforts of well-intended providers and agencies, but is the incorrect diagnosis."

During the Veteran's August 2015 hearing, she testified that she was unable to open up to the March 2014 examining psychologist, stating that she was "not able to open up to men at all, really."  The March 2014 VA examination report shows that while the Veteran asserted that she was assaulted during service, she did not walk to talk about it.  

Following the Veteran's August 2015 Board hearing, the Veteran's representative submitted a November 2015 private psychological report by the Cranberry Psychological Center.  The Veteran was diagnosed with PTSD, generalized anxiety disorder, major depressive disorder, moderate, panic disorder, cocaine dependence, SPR, opioid dependence (SPR), and bulimia nervosa, remission.  The psychiatrist noted that all of the Veteran's diagnoses developed because of her in-service sexual assault.  The psychiatrist concluded that the Veteran is significantly impaired by her ongoing symptoms of PTSD. She found that other disorders were secondary developments due to the toll PTSD had taken on her life.  

Accordingly, to ensure that the record contains evidence of the current severity of the Veteran's service-connected psychiatric disorder, the Board finds that an additional examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.

In addition, the Veteran contends that she currently has PTSD, which should be rated separately.  The Board notes that the Veteran was initially service connected for PTSD by way of a December 1999 rating decision.  As shown, there is now conflicting evidence regarding whether the Veteran has a current diagnosis of PTSD.  Thus, the Board finds that a remand for clarification of whether the Veteran has a diagnosis of PTSD is necessary.  

The Board notes that there is no prohibition against a Veteran being service-connected for more than one psychiatric disability.  The same manifestations cannot be rated under different diagnoses.  38 C.F.R. § 4.14 (2011).  The Veteran's initial service connection claim encompassed all of her currently diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In light of the fact that the Veteran was initially granted service connection for PTSD, and both bipolar disorder and PTSD are rated according to the General Rating Formula for Mental Disorders (38 C.F.R. § 4.130, Diagnostic Codes 9201-9440), the Board finds that a single disability rating that encompasses all the overlapping symptoms of her bipolar disorder and any other currently acquired psychiatric disorder is warranted after completion of the VA examination requested.  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994); 38 C.F.R. §§ 4.125, 4.130 (2015); Amberman v. Shinseki, 570 F.3d 1377   (Fed. Cir. 2009).

Lastly, an effort should be made to obtain any records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Any pertinent VA or private records, to include both treatment records and examination reports, and specifically including any and all emergency treatment records held by the Little Rock Air Force Base, should be obtained and incorporated in the claims folder.  The Veteran should be requested to provide the necessary authorization for release of private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem. 

2. After obtaining all outstanding records, return the claims file, to include a copy of this remand, to the February 2014 VA examiner for an addendum opinion. If the examiner who drafted the February 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's migraine headaches were incurred in or are otherwise related to the Veteran's service? 

In answering the foregoing, the examiner must consider all pertinent lay and medical evidence of record, including the Veteran's report of receiving emergency treatment for headaches at the Little Rock Air Force Base, including any documentation of such, and the September 1999 VA examination report also noting the Veteran's complaint of suffering from migraine headaches. 

3. Thereafter, arrange for the Veteran to undergo a new VA mental health examination, by a psychologist.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should identify the existence and severity of all current manifestations of the Veteran's service-connected psychiatric disorder.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected psychiatric disorder.  The examiner must describe this GAF score in terms of social and occupational impairment.  

All opinions must be supported by a complete rationale in a typewritten report.

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records, to include reconciling any findings with that of the November 2015 private psychiatrist.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


